COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      George T. Kuhn, M.D., George T. Kuhn M.D., P.A. d/b/a Women’s
                          Healthcare Associates, Paul James, M.D., Metropolitan Houston
                          Surgery Associates, PLLC, Adam Morales, M.D., West Houston
                          Radiology Associates, L.L.P., and Singleton Associates, P.A. d/b/a
                          Radiology Partners Gulf Coast v. Angie Sam

Appellate case number:    01-20-00260-CV

Trial court case number: 2019-45200

Trial court:              151st District Court of Harris County

Date motion filed:        August 17, 2021

Party filing motion:      Appellants George T. Kuhn, M.D. and George T. Kuhn M.D., P.A. d/b/a
                          Women’s Healthcare Associates


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ___/s/ Julie Countiss_____
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Landau and Countiss.

Date: ___August 31, 2021____